                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


REGINALD FULLARD,                            )
                                             )
                     Plaintiff ,             )
                                             )
         v.                                  )       1:20CV253
                                             )
MS. PERRY,                                   )
                                             )
                     Defendant(s).           )

                                           ORDER

       The Recommendation of the United States Magistrate Judge was filed with the court

in accordance with 28 U.S.C. § 636(b) and, on March 23, 2021, was served on the parties in

this action. Plaintiff filed an objection to the Recommendation.

       The court has appropriately reviewed the portions of the Magistrate Judge’s report to

which objection was made and has made a de novo determination which is in accord with the

Magistrate Judge’s report.         The court therefore adopts the Magistrate Judge’s

recommendation.

       IT IS THEREFORE ORDERED that Plaintiff’s document entitled “Fed. R. Crim. P.

16 impeded official proceedings 18 U.S.C. § 1512 and Rule 6(e)(1)” construed as an objection

to the Court’s January 12, 2021 Order, (ECF No. 13), be OVERRULED and Plaintiff’s

document entitled “Motion to Amend Complaint for Justified Causes”, (ECF No. 14), is

DENIED.

       This, the 5th day of August 2021.

                                           /s/ Loretta C. Biggs
                                           United States District Judge




      Case 1:20-cv-00253-LCB-JLW Document 18 Filed 08/05/21 Page 1 of 1
